DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnannair et al., (US 20170365854) in view of  Lopez (US 20110111298), and further in view of Holme (US 2014/0170493). 
Regarding claim 1, Gopalakrishnannair discloses a method of reforming a surface of a lithium metal, the method comprising: 1) preparing a lithium metal; and 2) depositing lithium fluoride (LiF) on surface of the lithium metal, wherein the deposition is physical vapor deposition (PVD). The SEI film 140 is formed ex-situ on the anode film 150 [0033]. In one implementation the SEI film is a lithium fluoride film [0035].  The SEI film can be directly deposited on the lithium metal film by Physical Vapor Deposition (PVD) [0035]. Gopalakrishnannair further discloses a specific example at [0069] of a method of deposited a LiF film onto a lithium metal anode using PVD.  
Gopalakrishnannair does not disclose a using a lithium metal foil having a thickness of at least 150 µm. 
Lopez discloses lithium metal itself can be used as the anode (Lopez: [0058]). Lopez further discloses the electrode is generally associated with an electrically conductive current collector, the current collector can comprise metal such as a metal foil (Lopez: [0062]).  Lopez further discloses in an example lithium foil having a thickness of 150 micron was used as a negative electrode (Lopez: [0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use lithium foil as a negative electrode in Gopalakrishnannair, as shown in Lopez instead of a lithium foil/layer on the current collector in order to simplify the construction of the battery and to further improve the weight of the battery. Therefore, modified Gopalakrishnannair discloses a lithium metal foil.  
Modified Gopalakrishnannair further discloses a second processing chamber configured for forming an SEI film on the lithium metal film. The SEI film can be formed by PVD processes such as thermal evaporation [0054]. The second processing chamber is an evaporation chamber [0055].  Examiner notes the Lithium fluoride film is formed by physical vapor deposition in an evaporation chamber.  
Gopalakrishnannair does not explicitly discloses the deposition is physical vapor deposition by evaporating LiF powder. However, examiner notes that a LiF film can be made from LiF powder that is evaporated. Holme discloses a suitable evaporation technique is vapor transport deposition (which is also known as PVD).  It provides continuous deposition of the desired film material by saturating a carrier gas with a vapor.   A reactor employs a separate powder, where a carrier gas or helium source blows heat into the powders which are transported to a reactor in the vapor phase.  The powder is vaporized by a carrier gas. An example of evaporation sources include LiF (Holme: [0222]). It would have been obvious to one having (CLAIM 1) 
Regarding claim 4, modified Gopalakrishnannair discloses all of the limitations as set forth above in claim 1. Modified Gopalakrishnannair further discloses a deposition thickness wherein the SEI film 140 is a coating, having a thickness in the range of 1 nanometer to 200 nanometers [0034]). Modified Gopalakrishnannair’s range of SEI film 140 having a thickness of 1 nanometer to 200 nanometers, is overlapping with the claimed range of 0.01 to 1 µm (equivalent to 10-1000 nanometers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. (CLAIM 4)
Regarding claim 5, claim 5 is a product by process claim. Even though the claim is directed to a process, the patentability is given by the product itself.  Claim 5 merely reads on lithium metal foil. Modified Gopalakrishnannair discloses a lithium metal foil.  (paragraph 11 above)
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The 
Notwithstanding, modified Gopalakrishnannair discloses a lithium metal foil produced by the method of claim 1.  
Lopez teaches a lithium foil having a thickness of 150 microns [0095].  Lopez further teaches that coatings can provide improvements in the performance of the high capacity lithium rich compositions in lithium ion secondary batteries.  A metal fluoride can be used for the coating, specifically fluoride composition LiF [0082].  Therefore the Lithium foil coated with LiF of Lopez et al. is equivalent to the lithium metal foil in claim 5.
Regarding claims 6 through 9, Gopalakrishnannair modified by Lopez discloses the limitations of claims 6-9 as Lopez discloses a secondary lithium ion battery [0041] and lithium metal can be used as the anode. Examiner notes that a battery that uses lithium metal as the anode, is a lithium metal secondary battery. Lopez further discloses the electrode is generally associated with an electrically conductive current collector, the current collector can comprise metal foil [0062].  Therefore all limitations of claims 6-9 are disclosed by modified Gopalakrishnannair.
Response to Arguments
Applicant’s arguments, filed July 28, 2021, have been fully considered and are persuasive.  
Applicant has provided a certified English translation of KR 10-2017-0004358, therefore the earliest effective filing date of the present application is January 11, 2017, which is before the filling date of Elam.  The 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elam et al. has been withdrawn. 
Applicant further asserts that combination of Gopalakrishnannair and Yamashita fails to render obvious the claims as amended because Yamashita discloses that the thickness of the current collector metallic foil is 10-20 µm. Amended Claim 1 requires the lithium metal foil have a thickness of at least 150 µm.  Applicant’s assertion is persuasive, the 35 U.S.C. 103 as being unpatentable over Gopalakrishnannair et al. , and further in view of Yamashita et al. has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIARA TRANT/
Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722